DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-21 are pending.
Claims 1-9 and 11-21 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 6,241,317) in view of Blake (US 2016/0015177), Kogan (US 3,973,800), or Yao (US 10,897,996).  Wu discloses a base portion (fig. 2: 3); a pair of arms (fig. 2: 5); a back portion (fig. 2: 4); the arms and the back portion configured to detachably connect to the base portion to form a seat shape capable of receiving one or more people in a seated position (as shown in fig. 2); the base portion, arms and back portion further comprising connections (fig. 2: 32, 42,70, 80) so that the arms and back portion can quickly and easily connect and disconnect from the base portion.  
Wu does not teach wherein the base portion comprises a pocket configured to receive un-mounted legs for storage and transport.  However, the prior art references of Blake, Kogan and Yao each teach storage of dismounted legs in a base portion of furniture for storage or transport.  Blake teaches an internal pocket in the base portion of a table (fig. 6: 606) for storage or a dismounted leg (fig. 6: 606) during storage or transport.  Kogan teaches storage of leg in a pocket of the base portion of a seat (fig. 14: 62) when in an unmounted horizontal position and Yao similarly teaches a pocket in the underside of the seat portion for placing the legs during transport (as shown in fig. 4).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention to modify the base of Wu to include a pocket in the base portion for legs for the sofa in order to allow for ease in disassembly and storage of the sofa or for changing the desired height.
	As concerns claim 2, Wu, as modified, teaches wherein the connection for connecting the arms comprises at least one seat of fasteners comprising a female half and male half, one half of the at least one set mounted on the base portion (fig. 2: 70), the other half of the at least one set mounted on the arm (fig. 2: 80), for mutual connection of the arm to the base portion. 
	As concerns claim 3, Wu, as modified, teaches wherein the at least one set of fasteners comprises two or more sets of fasteners at each side of the base portion (as shown in fig. 2). 
	As concerns claims 4 and 11, Wu, as modified, teaches wherein the connection configured to connect the back comprises at least one set of fasteners comprising a female half and male half, one half of the at least one set mounted on the back portion (fig. 2: 70), the other half of the at least one pair set mounted on the arms (fig. 2: 80, as shown).
	As concerns claims 5 and 12, Wu, as modified, teaches wherein the at least one set of fasteners comprises two or more sets of fasteners at each side of the back portion (as shown in fig. 2, there are two sets, one at each side).
	As concerns claims 6, 13, and 15-17, Wu, as modified, teaches wherein the fasteners are located on the base portion, the arm or arms, and the back portion, so that when the furniture item is fully assembled the fasteners are concealed by the arms and base portion (as shown in fig. 3).
	As concerns claims 7, 14 and 18-21, Wu, as modified, teaches wherein the fasteners comprise V-shaped male and female portions each having a narrow end and a wide end, the narrow end of the male portion slotting into the wider end or mouth of the female portion in use to make progressive engagement between the portions (as shown in figs. 4 and 5).
As concerns claim 8, Wu, as modified, does not teach a plurality of legs connected to the base portion.  However, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, as a simple rearrangement of parts, to connect the legs shown under the armrests in Fig. 12 of Wu to the base portion instead, as a matter of design choice/aesthetics or to provide greater stability.  In general, a mere rearrangement of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result. (See MPEP 2144.04(VI)(C); In re Kuhle, 526 F.2d 553.).
As concerns claim 9, Wu, as modified, does not teach wherein each of the legs comprises an externally threaded upper portion.  However, Blake teaches wherein each of the legs comprises an externally threaded upper portion (Blake, fig. 2: 202) and the underside of the base portion comprises complimentary internally threaded apertures, the legs screwing one into each of the apertures in use (as shown in fig. 2). It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to attach the legs to the base through complimentary threaded connections in order to provide an easy and effective means for attachment of the legs. 

Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636